Citation Nr: 0842748	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  03-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for disability due to 
shortness of breath.

6.  Entitlement to an earlier effective date for a grant of 
service connection for irritable bowel syndrome.

7.  Entitlement to an earlier effective date for an increased 
rating for headaches.  

(Claims for service connection for right and left carpal 
tunnel syndrome and an increased rating for headaches are the 
subject of a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1987, and from November 1989 to August 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2006 and February 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.

Issues of entitlement to service connection for right and 
left carpal tunnel syndrome and an increased rating for 
headaches are addressed in a separate decision as the veteran 
has a different representative for those issues.  


REMAND

On his substantive appeal statement dated in April 2008, the 
veteran requested a BVA hearing at the local VA office.  The 
requested hearing has not yet been conducted.

This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

